DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Response to Amendment
The examiner acknowledges the reply, filed on 09/08/2021, in which claims 1-6 were amended.  New claims 7-20 have been added.  Currently, claims 1-20 are pending for examination in this application.

Election/Restrictions
Newly submitted claims 10-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

The originally filed claims and claims 10-18 are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the product as claimed can be used in a materially different process such as monitoring and displaying sensor data not associated with a continuous glucose sensor, such as data from a pressure sensor.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 19, and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,403,012. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent.  The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
Claims 1, 7, and 9, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 81, and 114, of U.S. Patent No. 9,451,908.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 43 of the patent.  The difference between claim 1 of the instant application and claim 43 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 43 of the patent is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species. In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 43 of the patent, it is not patentably distinct from claim 43 of the patent.
Claims 1, 7, and 9, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25 of U.S. Patent No. 9,498,155.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent.  The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
Claims 1, 7, and 9, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9,750,441.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent.  The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/18/2021